Case 18-00273   Doc 19-6   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  F Page 1 of 4




                EXHIBIT F
1/6/2019            Case 18-00273                                              Doc 19-6                                     Filed 01/06/19 Entered 01/06/19 12:58:13
                                                                             Real Estate Account at 621 SEAVIEW CT. MARCO ISLAND 34145-4641 - TaxSys - Collier Tax Collector                       Desc Exhibit
                                                                                                                                   F Page 2 of 4
                                            Collier County
                                            Ta x C o l l e c t o r
             b£pLi.t£



           Real Estate Account At 621 SEAVIEW CT. MARCO ISLAND 34145-4641
           Real EMate Account *74140600002                                                                                           C Parcel details            Latest bit „ Full bHI history I


                                                                                                  Pay Alt: $3,512.35


                                                             2018            2017                       2016                       2015                   2009

                                                            $3512.36         PA I D                     PA I D                     PA I D                  PA I D
                                                              d u e




               Larry H. Ray                                                                                                          Real Estate 2018 Annual Bill

                                                                                                                                                  Print this bill (PDF)

               Collier Tax Collector                                                     Nouce oT Ad Valorem Taxes and Non-ad Valorem Asscssmcnu


                  Account numtMr Alternate hey Escrow code Mlllagecode

                         74140600002                           74140600002                -                    182




                                                                                 Pay this bill: $3,512.35


                                                                                         Get Bills by Email




                                    OUT current taxes online ai: htipi/Avww.colliertax.conv


                         0«m«r

                          CARHART, CHRIS E & KEXIN
                          3612 mtlTE EACLE OR

                           NAPERVILLE. IL 60564-4641


                         Sltua*dA«M

                          621 SEAVIEW CT
                           MARCO ISLAND 34146-4641


                         Laod Ooicilpeon

                          SOOTS         SEAS          EAST     COHDOKIDIUM   A PA S T H E V T S    Of      KABCO          ISLAND    BLDC    f-3




            Ad      Va l o r e m            Ta x e s


             Ta x i n g a u t h o r i t y                                      MiSage                   A s s e s s e d        Exemption            Ta x a U e              T a x


             GENERAL FUND                                                       3.564S                     326.025                          0       326,025           $1,162.12

             C.C. WATER POLLUTION CTRL PGM                                      0.O293                     326,025                          0       326,025              S 9 . 5 S

             SCHOOL BOARD - STATE LAW                                           2.8210                     326,025                          0       326,025            S919.72

             SCHOOL          BOARD           -    LOCAL      BOARD             2.2260                      326,025                          0       326,025            $726.36

             O P E R AT I N G     CITY           OF   MARCO    ISL              1.8492                     326,025                          0       326,025            $602.89

             WAT E R       MANAGEMENT                   FUND-SOUTH     FL      0.1209                      326.025                          0       326.025              S39.42

             BIG        CYPRESS        BASIN                                   0.1231                      326.025                          0       326.025              $40.13

             COLLIER MOSQUITO CONTROL                                          0.1775                      326,025                          0       326.025              $57.87

             VETERANS            PA R K          BOND   -    MARCO             0.0796                      326,025                          0       326.025              S25.95

             To t a l                                                         10.9931                                                                                 $3,564.03




            N o n - A d Va l o r e m A s s e s s m e n t s


             Ltvying authority                                                           R a t o                 A m o u n t

             No    non-ad       valorem           assessments.




                                             Combined taxes and assessments: $3,584.03
             llpaldby: Nov3Q,20ie C>ee31,20lS Jan31,2019 Fee26,2019 Mar31.2019
             Pleasepay; $3,440.67 $3,476.51 $3,512.35 $3,548.19 $3,584.03




                                                                                 Pay this bill: $3,512.35



                                                                                 Lt, Get Bills by Email




        VISA
                                                                             DISCOVER
                                                                                                         ?-cAg(^


  C1997-2019. Grant Street Group. Afl rights reserved. Help - Contact US - Terms of service - Tax Collector home




https://collier.county-taxes.eom/public/reaLestate/parcels/74140800002/biIls/2559140
            Case 18-00273            Doc 19-6          Filed 01/06/19             Entered 01/06/19 12:58:13              Desc Exhibit
   2018 Collier County Notice of Ad Valorem Taxes and Non-Ad Valorem
                                                        F Page     3 Assessments
                                                                     of 4
         If Paid By                 Nov 30, 2018            Dec 31, 2018            Jan 31, 2019          Feb 28, 2019         Mar 31, 2019
        Please Pay                    3,440.67                3,476.51                3,512.35              3,548.19               3,584.03
  Parcel Number                 Legal Description                                                           Mill Code         Escrow Code
                               SOUTH SEAS EAST CONDOMINIUM
       74140800002                                                                                            182
                               APARTMENTS OF MARCO ISLAND
                               BLDG P-2

                                                                                                 CARHART, CHRIS E & KEXIN
                                                                                                 3512 WHITE EAGLE DR
                                     Pay in U.S. Funds Drawn on a U.S. Bank To:
                                                                                                 NAPERVILLE, IL 60564-4641
                                           Collier County Tax Collector
                                             3291 E. Tamiami Trail
                                            Naples, FL 34112-5758
                               POST DATED CHECKS ARE NOT ACCEPTED AND WILL BE RETURNED
                                          Visit our website: www.colliertax.com
     Assessed Value            District                            Mill Rate Assessed Value Exempt Amt            Taxable Value     Tax Amount
                              GENERAL FUND                  3.5645                  326,025          0                 326,025         1,162.12   Please
         326,025              C.C. WATER POLLUTION CTRL PGM 0.0293                  326,025          0                 326,025             9.55   Retain
                              SCHOOL BOARD - STATE LAW      2.8210                  326,025          0                 326,025           919.72   this
       Exemptions             SCHOOL BOARD - LOCAL BOARD    2.2280                  326,025          0                 326,025           726.38   portion
                              OPERATING CITY OF MARCO ISL   1.8492                  326,025          0                 326,025           602.89   for your
                              WATER MANAGEMENT FUND-SOUTH 0.1209
                                                            FL                      326,025          0                 326,025            39.42   records
                              BIG CYPRESS BASIN             0.1231                  326,025          0                 326,025            40.13
                              COLLIER MOSQUITO CONTROL      0.1775                  326,025          0                 326,025            57.87
                              VETERANS PARK BOND - MARCO    0.0796                  326,025          0                 326,025            25.95




                             Millage Total                               10.9931              Total Ad Valorem                        $3,584.03

Pay your current taxes online at:                        Non-Ad Valorem District                    Type of Assessment              Amount
http://www.colliertax.com/




                                                        Non-Ad Valorem Total                                                           $0.00

 See reverse side for important information             Combined Ad Valorem and Non-Ad Valorem Total                               $3,584.03


                                                      (Detach and Return with your Payment)

   2018 Collier County Notice of Ad Valorem Taxes and Non-Ad Valorem Assessments

         If Paid By                 Nov 30, 2018            Dec 31, 2018             Jan 31, 2019          Feb 28, 2019           Mar 31, 2019
        Please Pay                    3,440.67                3,476.51                3,512.35               3,548.19              3,584.03
   Parcel Number                     Mill Code            Escrow Code

       74140800002                        182
                                                                                                          CARHART, CHRIS E & KEXIN
                                 Legal Description
                                                                                                          3512 WHITE EAGLE DR
                               SOUTH SEAS EAST CONDOMINIUM                                                NAPERVILLE, IL 60564-4641
                               APARTMENTS OF MARCO ISLAND
                               BLDG P-2




                                                                                                            Larry H. Ray
1 74140800002 2018 2
          Case 18-00273            Doc 19-6          Filed 01/06/19 Entered 01/06/19 12:58:13                        Desc Exhibit
                                                            F Page 4 of 4
RECEIPTS AVAILABLE ONLINE (www.colliertax.com) OR ON A WALK-IN BASIS AT ANY COLLIER COUNTY TAX COLLECTOR
LOCATION.

Any errors on this Notice , please call the Property Appraiser (239) 252-8141. If you have sold any of the REAL ESTATE property
assessed to you, PLEASE FORWARD THIS NOTICE to the new owner or return to sender.

Please mail or bring bottom portion of this Notice with your remittance.

Taxes and Non-Ad Valorem Assessments are due November 1, discounts have been computed as follows:
4% if paid in November     3% if paid in December        2% if paid in January         1% if paid in February

Taxes and Non-Ad Valorem Assessments become delinquent April 1, at which time the law imposes:
        REAL ESTATE & NON-AD VALOREM A maximum of 18% per year plus other cost and fees. Tax Certificates will be sold
        pursuant to Florida Statutes.

         TANGIBLE PERSONAL PROPERTY 1 ½ % per month plus advertising and fees. Warrants will be issued pursuant to Florida
         Statutes.

TAX COLLECTOR Responsible for preparation and mailing of tax notices based on information contained on the current tax roll certified
by the Property Appraiser and Non-Ad Valorem assessments provided by the levying authorities.
(239) 252-8172

PROPERTY APPRAISER- Responsible for preparation of the current Ad Valorem Tax Roll, Assessed Value, Exemptions, Taxable Value,
Assessed Owners(s), name and mailing address and legal description of the property. (239) 252-8141

See insert for telephone numbers of the authorities responsible for Ad Valorem and Non-Ad Valorem rates.
              st                                                             st
Before April 1 , discounts are determined by postmark. As of April 1 , penalties are determined by date received. All payments
                        st
made on or after April 1 must be in the form of cash, cashier’s check or money order.

You may make payment of your notice of taxes and assessments at the following offices Monday thru Friday.
Office                           Hours                                     Office                              Hours
Main Office                      8:00 am   5:00 pm    (239) 252-8172       Immokalee Courthouse Annex          8:00 am 5:00 pm   (239) 657-2054
Naples City Hall                 9:00 am   5:00 pm    (239) 434-5687       Marco Island 1040 Winterberry Dr.   8:00 am 5:00 pm   (239) 394-6986
Eagle Creek Freedom Square       9:00 am   6:00 pm    (239) 417-3036       Orange Blossom 2335 Orange          9:00 am 6:00 pm   (239) 252-8172
Everglades City Courthouse       8:00 am   5:00 pm    (239) 695-2511                          Blossom Dr
Golden Gate Center               9:00 am   6:00 pm    (239) 455-2858       Wilson Blvd 50 S. Wilson Blvd.      9:00 am 6:00 pm   (239) 348-1011
Green Tree Shopping Center       9:00 am   6:00 pm    (239) 598-2525
